El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Cuando los apelantes descansan, uo en la transcrip-*910ción taquigráfica definida por las leyes de 1917 (No. 27, 1917 (2) p. 275) y 1919 (No. 81, p. 675), sino en un pliego de ex-cepciones y exposición del caso, no están obligados a consig-nar en corte los honorarios del taquígrafo ni necesariamente a utilizar los servicios de ese funcionario. [2] Cuando apa-rece que el pliego de excepciones y exposición del caso ha sido radicado en la corte inferior, un apelado que solicita la desestimación está obligado a convencernos de que las varias prórrogas concedidas a la parte apelante no estaban justifica-das. Esto no lo ha hecho la apelada.

No ha lugar a la desestimación solicitada.